DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “application unit” in claims 11-12 and 15; “scheduling unit” in claim 14; and “control unit” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are rejected for explicitly referring to elements of the figures. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).
Claim 11-15 recites the limitation “the radio device”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the transceiving radio device”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “a/the second transmit mode indicator”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the other end of the queue”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair (US 20170005758 A1) in view of Chandrane (US 20180279140 A1).
Regarding claim 1, Baldemair discloses:
“A transmitting radio device (TxDev) of a radio communications network (RCN), wherein said transmitting radio device (TxDev) comprises at least one processor, at least one memory comprising computer program code, at least one communication module, and at least one antenna, wherein the computer program code is configured to interact with the at least one processor, the at least one communication module, and the at least one antenna to cause the transmitting radio device (TxDev) at least to:” ([para 0088]: “The transmitting node illustrated in FIG. 7 comprises processing means, in this example in form of a processor 703 and a memory 704, wherein said memory is containing instructions 705 executable by said processor, whereby the transmitting node is operable to perform the method described above.”)
“transmit (102), towards a receiving radio device (RxDev), first data (p1; p2) according to a first transmit mode (m1)…” ([para 0061]: “FIG. 1 illustrates the method comprising, in an acknowledged first transmission mode: transmitting 101 a message to a receiving node.”)
 “…transmit (106; 106 a; 106 b), towards the receiving radio device (RxDev), second data (p3) according to a second transmit mode (m2), wherein the second transmit mode (m2) is activated upon expiry of a first transmit mode time period (m1 t) since the determined last reception time (t1).” ([para 0061]: “The method further comprises switching 103 to a second transmission mode based on the detected indication; and, in the second transmission mode: re-transmitting 104 said message, or part thereof, a plurality of times, without waiting for acknowledgement of message reception before transmitting the next re-transmission.”)
Baldemair does not explicitly disclose “determine (104) a last reception time (t1) when a positive acknowledgment (ACK(p1)) was received from the receiving radio device (RxDev), the positive acknowledgement (ACK(p1) indicating a successful reception of the transmitted first data (p1) at the side of the receiving radio device (RxDev)”.
However, Chandrane discloses the missing feature “determine (104) a last reception time (t1) when a positive acknowledgment (ACK(p1)) was received from the receiving radio device (RxDev), the positive acknowledgement (ACK(p1) indicating a successful reception of the transmitted first data (p1) at the side of the receiving radio device (RxDev)” ([para 0036]: “In one scenario, the event may correspond to confirming by the UE 102a that a time elapsed from the last received acknowledgement message from the serving RNC exceeds a first predefined time duration.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Baldemair and Chandrane, to modify the transmitting radio node as disclosed by Baldemair, to utilize the technique utilizing the last reception of an ACK as disclosed by Chandrane. The motivation for doing so is that the RNC in Baldemair benefits similarly to a UE in Chandrane in that it allows for modifying connection settings in order to improve communication, thus improving service quality. Therefore, it would have been obvious to combine Baldemair with Chandrane to obtain the invention as specified in the instant claim.
Claim 2 contains similar subject matter to claim 1 with the differences merely amounting to that claim 1 is an apparatus claim while claim 2 is a method claim, and thus claim 2 is rejected for similar reasons to claim 1.

Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 20160278066 A1) in view of Baldemair (US 20170005758 A1).
Regarding claim 3, Sakurai discloses:
“A receiving radio device (RxDev) of a radio communications network (RCN), wherein said receiving radio device (RxDev) comprises at least one processor, at least one memory comprising computer program code, at least one communication module, and at least one antenna, wherein the computer program code is configured to interact with the at least one processor, the at least one communication module, and the at least one antenna to cause the receiving radio device (RxDev) at least to:” ([para 0045]: “FIG. 5 illustrates a configuration example of a node (communication apparatus) 10 that is available as a wireless node 1. In FIG. 5, the node 10 includes a communication circuit 11, a microcontroller (MCU) 12, and a control device 13. The MCU 12 is an example of a “processor”, a “control device”, or a “controller”.”)
“receive (302), from a transmitting radio device (TxDev), first data (p4);” ([para 0028]: “In FIG. 3, when the transmission node 1A is to transmit data to the reception node 1B, the transmission node 1A transmits a notice frame prior to the data transmission (FIG. 3<1>).”)
“determine (304) a last reception time (t1) when the first data (p4) was successfully received from the transmitting radio device (TxDev); and” ([para 0029]: “Meanwhile, upon receiving the notice frame, the reception node 1B starts counting down a data-frame reception waiting timer that follows the notice frame (FIG. 3<3>). A time length to be counted down using the data-frame reception waiting timer can be set as appropriate.”)
“transmit (306), towards the transmitting radio device (TxDev), a … indicator (m2 i) upon expiry of a first transmit mode time period (m1 t) since the determined last reception time (t1).” ([para 0031]: “In this case, the reception node 1B generates a negative acknowledgement (NACK) and transmits the negative acknowledgement to the transmission node 1A (FIG. 3<4>).”)
Sakurai does not explicitly disclose “second transmit mode”.
However, Baldemair discloses the missing feature “second transmit mode” ([para 0061]: “The method further comprises detecting 102 an indication of unsuccessful reception, at the receiving node, of the message or of a re-transmission related to the message. The method further comprises switching 103 to a second transmission mode based on the detected indication; and, in the second transmission mode: re-transmitting 104 said message, or part thereof, a plurality of times, without waiting for acknowledgement of message reception before transmitting the next re-transmission.” ; [para 0062]: “That is, the expression “receiving an indication of unsuccessful reception” is considered to cover also the interpreting of the absence of an ACK as a NACK.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sakurai and Baldemair, to modify the indicator as disclosed by Sakurai, to indicate to use a second mode as disclosed by Baldemair. The motivation for utilizing the indicator to indicate to use second mode is that in the case the indicator is a NACK, this may be due to the current mode, and thus by transitioning it may improve service quality. Therefore, it would have been obvious to combine Sakurai with Baldemair to obtain the invention as specified in the instant claim.
Regarding claim 4, Sakurai in view of Baldemair disclose all the features of the parent claim.
Sakurai does not explicitly disclose “further being configured to transmit (502), towards the transmitting device (TxDev), a first transmit mode indicator (m1 i) upon successfully receiving second data (p6) from the transmitting device (TxDev).”
However, Baldemair discloses the missing feature “further being configured to transmit (502), towards the transmitting device (TxDev), a first transmit mode indicator (m1 i) upon successfully receiving second data (p6) from the transmitting device (TxDev).” ([para 0077]: “When a message is received successfully, the receiving node should not switch to a second reception mode, but stay in a regular reception mode, e.g. denoted first reception mode for the reception of a next message, which is illustrated as action 205 in FIG. 2.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sakurai and Baldemair, to modify the indicator as disclosed by Sakurai, to indicate to use a first mode as disclosed by Baldemair. The motivation for utilizing the indicator to indicate to use second mode is that in the case the indicator is an ACK, using the second mode may not be required, and thus by switching back to the first overall network efficiency may be improved. Therefore, it would have been obvious to combine Sakurai with Baldemair to obtain the invention as specified in the instant claim.
Claim 5 contains similar subject matter to claim 3 with the differences merely amounting to that claim 3 is an apparatus claim while claim 5 is a method claim, and thus claim 5 is rejected for similar reasons to claim 3.
Regarding claim 6, Sakurai discloses:
“A transmitting radio device (TxDev) of a radio communications network (RCN), wherein said transmitting radio device (TxDev) comprises at least one processor, at least one memory comprising computer program code, at least one communication module, and at least one antenna, wherein the computer program code is configured to interact with the at least one processor, the at least one communication module, and the at least one antenna to cause the transmitting radio device (TxDev) at least to:” ([para 0045]: “FIG. 5 illustrates a configuration example of a node (communication apparatus) 10 that is available as a wireless node 1. In FIG. 5, the node 10 includes a communication circuit 11, a microcontroller (MCU) 12, and a control device 13. The MCU 12 is an example of a “processor”, a “control device”, or a “controller”.”)
“transmit (402), towards a receiving radio device (RxDev), first data (p4; p5) according to a first transmit mode (m1);” ([para 0028]: “In FIG. 3, when the transmission node 1A is to transmit data to the reception node 1B, the transmission node 1A transmits a notice frame prior to the data transmission (FIG. 3<1>).”)
“receive (404), from the receiving radio device (RxDev), a second transmit mode indicator (m2 i); and” ([para 0029]: “Meanwhile, upon receiving the notice frame, the reception node 1B starts counting down a data-frame reception waiting timer that follows the notice frame (FIG. 3<3>). A time length to be counted down using the data-frame reception waiting timer can be set as appropriate.”)
“transmit (406; 406 a; 406 b), towards the receiving radio device (RxDev), second data (p6)…” ([para 0031]: “In this case, the reception node 1B generates a negative acknowledgement (NACK) and transmits the negative acknowledgement to the transmission node 1A (FIG. 3<4>).”)
Sakurai does not explicitly disclose “according to a second transmit mode (m2), wherein the second transmit mode (m2) is activated upon reception of the second transmit mode indicator (m2 i).”.
However, Baldemair discloses the missing feature “according to a second transmit mode (m2), wherein the second transmit mode (m2) is activated upon reception of the second transmit mode indicator (m2 i).” ([para 0061]: “The method further comprises detecting 102 an indication of unsuccessful reception, at the receiving node, of the message or of a re-transmission related to the message. The method further comprises switching 103 to a second transmission mode based on the detected indication; and, in the second transmission mode: re-transmitting 104 said message, or part thereof, a plurality of times, without waiting for acknowledgement of message reception before transmitting the next re-transmission.” ; [para 0062]: “That is, the expression “receiving an indication of unsuccessful reception” is considered to cover also the interpreting of the absence of an ACK as a NACK.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sakurai and Baldemair, to modify the indicator as disclosed by Sakurai, to indicate to use a second mode as disclosed by Baldemair. The motivation for utilizing the indicator to indicate to use second mode is that in the case the indicator is a NACK, this may be due to the current mode, and thus by transitioning it may improve service quality. Therefore, it would have been obvious to combine Sakurai with Baldemair to obtain the invention as specified in the instant claim.
Regarding claim 7, Sakurai in view of Baldemair disclose all the features of the parent claim.
Sakurai does not explicitly disclose “receive (502), from the receiving device (RxDev), a first transmit mode indicator (m1 i) indicating a successful reception of the second data (p6) by the transmitting device (TxDev); and transmit (402), towards the receiving radio device (RxDev), first data (p1; p2) according to the first transmit mode (m1) upon the reception of the first transmit mode indicator (m1 i).”
However, Baldemair discloses the missing feature “receive (502), from the receiving device (RxDev), a first transmit mode indicator (m1 i) indicating a successful reception of the second data (p6) by the transmitting device (TxDev); and transmit (402), towards the receiving radio device (RxDev), first data (p1; p2) according to the first transmit mode (m1) upon the reception of the first transmit mode indicator (m1 i).” ([para 0077]: “When a message is received successfully, the receiving node should not switch to a second reception mode, but stay in a regular reception mode, e.g. denoted first reception mode for the reception of a next message, which is illustrated as action 205 in FIG. 2.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sakurai and Baldemair, to modify the indicator as disclosed by Sakurai, to indicate to use a first mode as disclosed by Baldemair. The motivation for utilizing the indicator to indicate to use second mode is that in the case the indicator is an ACK, using the second mode may not be required, and thus by switching back to the first overall network efficiency may be improved. Therefore, it would have been obvious to combine Sakurai with Baldemair to obtain the invention as specified in the instant claim.
Claim 8 contains similar subject matter to claim 6 with the differences merely amounting to that claim 6 is an apparatus claim while claim 8 is a method claim, and thus claim 8 is rejected for similar reasons to claim 6.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 20160278066 A1) in view of Baldemair (US 20170005758 A1) and further in view of Chandrane (US 20180279140 A1).
Regarding claim 9, Sakurai discloses:
“A transceiving radio device (TxRxDev) of a radio communications network (RCN), wherein said transceiving radio device (TxRxDev) comprises at least one processor, at least one memory comprising computer program code, at least one communication module, and at least one antenna, wherein the computer program code is configured to interact with the at least one processor, the at least one communication module, and the at least one antenna to cause the transceiving radio device (TxRxDev) at least to:” ([para 0045]: “FIG. 5 illustrates a configuration example of a node (communication apparatus) 10 that is available as a wireless node 1. In FIG. 5, the node 10 includes a communication circuit 11, a microcontroller (MCU) 12, and a control device 13. The MCU 12 is an example of a “processor”, a “control device”, or a “controller”.”)
“receive (602), from a transmitting radio device (TxDev), first data (p7; p8); transmit (604), to a receiving radio device (RxDev), the first data (p7; p8);” ([para 0028]: “In FIG. 3, when the transmission node 1A is to transmit data to the reception node 1B, the transmission node 1A transmits a notice frame prior to the data transmission (FIG. 3<1>).”)
 “transmit (608), towards the transmitting radio device (TxDev), a … indicator (m2 i) upon expiry of a first transmit mode time period (m1 t) since the determined last reception time (t1).” ([para 0031]: “In this case, the reception node 1B generates a negative acknowledgement (NACK) and transmits the negative acknowledgement to the transmission node 1A (FIG. 3<4>).”)
Sakurai does not explicitly disclose “second transmit mode” nor “determine (606) a last reception time (t1) when a positive acknowledgment (ACK(p7)) was received from the receiving radio device (RxDev), the positive acknowledgement (ACK(p7)) indicating a successful reception of the transmitted first data (p7) at the side of the receiving radio device (RxDev).”
Sakurai does not explicitly disclose “second transmit mode”.
However, Baldemair discloses the missing feature “second transmit mode” ([para 0061]: “The method further comprises detecting 102 an indication of unsuccessful reception, at the receiving node, of the message or of a re-transmission related to the message. The method further comprises switching 103 to a second transmission mode based on the detected indication; and, in the second transmission mode: re-transmitting 104 said message, or part thereof, a plurality of times, without waiting for acknowledgement of message reception before transmitting the next re-transmission.” ; [para 0062]: “That is, the expression “receiving an indication of unsuccessful reception” is considered to cover also the interpreting of the absence of an ACK as a NACK.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sakurai and Baldemair, to modify the indicator as disclosed by Sakurai, to indicate to use a second mode as disclosed by Baldemair. The motivation for utilizing the indicator to indicate to use second mode is that in the case the indicator is a NACK, this may be due to the current mode, and thus by transitioning it may improve service quality. Therefore, it would have been obvious to combine Sakurai with Baldemair to obtain the invention as specified in the instant claim.
Sakurai in view of Baldemair does not explicitly disclose “determine (104) a last reception time (t1) when a positive acknowledgment (ACK(p1)) was received from the receiving radio device (RxDev), the positive acknowledgement (ACK(p1) indicating a successful reception of the transmitted first data (p1) at the side of the receiving radio device (RxDev)”.
However, Chandrane discloses the missing feature “determine (104) a last reception time (t1) when a positive acknowledgment (ACK(p1)) was received from the receiving radio device (RxDev), the positive acknowledgement (ACK(p1) indicating a successful reception of the transmitted first data (p1) at the side of the receiving radio device (RxDev)” ([para 0036]: “In one scenario, the event may correspond to confirming by the UE 102a that a time elapsed from the last received acknowledgement message from the serving RNC exceeds a first predefined time duration.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sakurai, Baldemair and Chandrane, to modify the transmitting radio node as disclosed by Sakurai in view of Baldemair, to utilize the technique utilizing the last reception of an ACK as disclosed by Chandrane. The motivation for doing so is that the RNC in Baldemair benefits similarly to a UE in Chandrane in that it allows for modifying connection settings in order to improve communication, thus improving service quality. Therefore, it would have been obvious to combine Sakurai, Baldemair with Chandrane to obtain the invention as specified in the instant claim.
Claim 10 contains similar subject matter to claim 9 with the differences merely amounting to that claim 9 is an apparatus claim while claim 10 is a method claim, and thus claim 10 is rejected for similar reasons to claim 9.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair (US 20170005758 A1) in view of Chandrane (US 20180279140 A1) and further in view of Lin (US 20190327678 A1).
Regarding claim 11, Baldemair in view of Chandrane disclose all the features of the parent claim. 
Baldemair in view of Chandrane do not explicitly disclose “wherein the first transmit mode time period (m1 t) is smaller than a sum of a survival time period (st) of an application unit (APP1; APP2) and a cycle time period (k) of the application unit (APP1; APP2).” 
However, Lin discloses the missing feature “wherein the first transmit mode time period (m1 t) is smaller than a sum of a survival time period (st) of an application unit (APP1; APP2) and a cycle time period (k) of the application unit (APP1; APP2).”  ([para 0100]: “Optionally, as an implementation, switching by the terminal between the DRX dormant period and the DRX active period within the time period after the transmitting time, includes: within the time period after the transmitting time, the terminal does not receive ACK information of the uplink data sent by the network device during a time period corresponding to the DRX active period, and the terminal sends the uplink data to the network device.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Baldemair, Chandrane, and Lin to modify the transmit mode time as disclosed by Baldemair in view of Chandrane to be smaller than the sum of the survival time period and cycle time period of an application unit as disclosed by Lin. The motivation for doing so is that having it be longer than both would be excessively long and would waste time, and thus by having it shorter it improves system efficiency and decreases latency. Therefore, it would have been obvious to combine Baldemair with Chandrane and Lin to obtain the invention as specified in the instant claim.
Regarding claim 12, Baldemair in view of Chandrane disclose all the features of the parent claim. 
Baldemair in view of Chandrane do not explicitly disclose “wherein the first transmit mode time period (m1 t) is greater than a cycle time period (k) of the application unit (APP1; APP2), wherein the cycle time period (k) indicates a cyclic provision of data by an application unit (APP1; APP2) and a cyclic transmission of data towards the receiving radio device (RxDev).” 
However, Lin discloses the missing feature “wherein the first transmit mode time period (m1 t) is greater than a cycle time period (k) of the application unit (APP1; APP2), wherein the cycle time period (k) indicates a cyclic provision of data by an application unit (APP1; APP2) and a cyclic transmission of data towards the receiving radio device (RxDev).”  ([para 0100]: “Optionally, as an implementation, switching by the terminal between the DRX dormant period and the DRX active period within the time period after the transmitting time, includes: within the time period after the transmitting time, the terminal does not receive ACK information of the uplink data sent by the network device during a time period corresponding to the DRX active period, and the terminal sends the uplink data to the network device.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Baldemair, Chandrane, and Lin to modify the transmit mode time as disclosed by Baldemair in view of Chandrane to be greater than the cycle time period as disclosed by Lin. The motivation for doing so is that it is possible for an ACK to received before the end of the cycle time period, and thus by having the transmit time period at least as long as the cycle time period it prevents instances where a mode transition occurs unnecessarily, thus improving system efficiency. Therefore, it would have been obvious to combine Baldemair with Chandrane and Lin to obtain the invention as specified in the instant claim.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair (US 20170005758 A1) in view of Chandrane (US 20180279140 A1) and further in view of Cho (US 20030063587 A1).
Regarding claim 13, Baldemair in view of Chandrane disclose all the features of the parent claim. 
Baldemair in view of Chandrane do not explicitly disclose “wherein the second transmit mode (m2) comprises, in comparison with the first transmit mode (m1), at least one of the following: an increased number of re-transmissions for the second data that was not successfully received at the receiving radio device (RxDev) or at the transceiving radio device (TxRxDev); an increased number of blind re-transmissions for the second data; a different modulation and coding scheme for the second data; and an increased number of allocated radio resources for the transmission of the second data.” 
However, Cho discloses the missing feature “wherein the second transmit mode (m2) comprises, in comparison with the first transmit mode (m1), at least one of the following: an increased number of re-transmissions for the second data that was not successfully received at the receiving radio device (RxDev) or at the transceiving radio device (TxRxDev); an increased number of blind re-transmissions for the second data; a different modulation and coding scheme for the second data; and an increased number of allocated radio resources for the transmission of the second data.”  ([para 0004]: “In this arrangement, it is possible to change a modulation mode and a coding mode according to the condition of a current channel, and transmit a large amount of data without a loss in data.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Baldemair, Chandrane, and Cho to modify the second transmit mode as disclosed by Baldemair in view of Chandrane to be different in MCS as compared to the first transmit mode as disclosed by Cho. The motivation for doing so is that doing so allows to better optimize the second mode for the environment, thus improving service quality. Therefore, it would have been obvious to combine Baldemair with Chandrane and Cho to obtain the invention as specified in the instant claim.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair (US 20170005758 A1) in view of Chandrane (US 20180279140 A1) and further in view of Lee (US 20130178219 A1).
Regarding claim 14, Baldemair in view of Chandrane disclose all the features of the parent claim. 
Baldemair in view of Chandrane do not explicitly disclose “wherein a/the second transmit mode indicator (m2 i) is transmitted towards a scheduling unit in order to schedule additional resources for the second transmit mode (m2).” 
However, Lee discloses the missing feature “wherein a/the second transmit mode indicator (m2 i) is transmitted towards a scheduling unit in order to schedule additional resources for the second transmit mode (m2).”  ([para 0081]: “If it is determined in step 509 that a predetermined scheduling cycle has come or that the master BS needs additional resources in addition to the resources allocated thereto, the master BS sends a resource request message for requesting resource allocation to the slave BSs constituting the cloud cell in step 511. In step 513, the master BS receives, from the slave BSs, a resource request response message including approval control results for determining whether to approve or accept the resource allocation request.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Baldemair, Chandrane, and Lee to modify the technique as disclosed by Baldemair in view of Chandrane to include transmitting an indication to schedule additional resources as disclosed by Lee. The motivation for doing so is that it improves the chance that the subsequent transmissions will be successful, thus improving transmission reliability. Therefore, it would have been obvious to combine Baldemair with Chandrane and Lee to obtain the invention as specified in the instant claim.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair (US 20170005758 A1) in view of Chandrane (US 20180279140 A1) and further in view of Albert (US 20110044276 A1).
Regarding claim 15, Baldemair in view of Chandrane disclose all the features of the parent claim. 
Baldemair in view of Chandrane do not explicitly disclose “wherein an application unit (APP1) of the transmitting device (TxDev) adds the first and second data at one end of an egress queue of a control unit (C1), and wherein the control unit (C1) of the transmitting device (TxDev) removes the first and second data from the other end of the queue in order to transmit the first and second data towards the receiving device (RxDev).” 
However, Albert discloses the missing feature “wherein an application unit (APP1) of the transmitting device (TxDev) adds the first and second data at one end of an egress queue of a control unit (C1), and wherein the control unit (C1) of the transmitting device (TxDev) removes the first and second data from the other end of the queue in order to transmit the first and second data towards the receiving device (RxDev).”  ([para 0062]: “For example, in FIG. 3 device D transmits message X (not shown) destined for the root 10 and then moves the message to the back of a queue of unacknowledged data scheduled for re-transmission (described in further detail below); device B receives message X (not shown) and compares the route cost of device D (e.g., route cost "70") to its own route cost (e.g., route cost "40"); since the route cost of device B is lower than device D, the message should be routed; device B stores message X (not shown) for forwarding (described in further detail below) and schedules it for transmission as soon as possible (e.g., places it on the front of a queue of unacknowledged data scheduled for transmission); device D will continue to transmit message X (not shown) until it receives the message from device B, at which point it compares the route cost of B (e.g. route cost "40") to its own route cost (e.g., route cost "70") and concludes that the message has been accepted by a downstream device (closer to the root 10); device D then considers message X (not shown) acknowledged because it has received positive confirmation that the message has moved at least one hop further downstream and notes that it has been acknowledged by device B with route cost 40; device D moves message X (not shown) to the front of its acknowledged data queue (described in further detail below) and de-schedules it for transmission; device D will no longer transmit message X (not shown) unless it learns that network conditions have changed and its own route cost has become lower than device B (or the lowest device in wireless network 1 that device D is aware has acknowledged message X) in which case it moves message X (not shown) back to the unacknowledged data queue and re-schedules it for transmission; moving message X (not shown) further downstream (towards its destination) is now the responsibility of device B and the process described above repeats until message X reaches root 10.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Baldemair, Chandrane, and Albert to modify the technique as disclosed by Baldemair in view of Chandrane to include moving the data from one end of the queue as disclosed by Albert. The motivation for doing so is that it results in faster retransmission, thus reducing latency and thus improving service reliability. Therefore, it would have been obvious to combine Baldemair with Chandrane and Albert to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412